78 F.3d 589
70 Fair Empl. Prac. Cas. (BNA) 928
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carol A. MUMMELTHIE, Appellant,v.CITY of Mason City, Iowa;  Alberta Carlene Davis, Appellees.
No. 95-2349NI.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 22, 1996.Filed March 8, 1996.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Carol A. Mummelthie, an employee in the city clerk's office in Mason City, Iowa, brought this equal protection claim against Mason City and the city clerk, Alberta Carlene Davis.   Mummelthie contended Davis failed to promote her to the position of deputy city clerk because of her age.   After a bench trial, the district court found no discrimination and entered judgment for Davis.   Mummelthie appeals, arguing the district court's finding is clearly erroneous.   We disagree.   Although the record shows Mummelthie is a competent and experienced clerical employee, the district court could reasonably find Davis chose not to promote her because Davis considered Mummelthie was less qualified than the successful candidate for deputy clerk.   Because the record supports the district court's finding that Davis's hiring decision was not based on Mummelthie's age, we affirm.  See St. Mary's Honor Center v. Hicks, 113 S. Ct. 2742, 2756 (1993);  8th Cir.  R. 47B.